Citation Nr: 1807076	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-23 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an abdominal aortic aneurysm (AAA).

2.  Entitlement to increases in the (10 percent prior to May 26, 2010, 30 percent from May 26, 2010 to August 3, 2016, and 100 percent from that date) staged ratings assigned for coronary artery disease (CAD), . 

3.  Entitlement to increases in the ((30 percent prior to August 3, 2016 and 50 percent from that date) staged ratings assigned for posttraumatic stress disorder (PTSD)

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU), prior to August 3, 2016.

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.  This case is before the Board of Veterans'Appeals (Board) on appeal from rating decisions in November 2010 (that granted service connection for CAD, rated 10 percent from June 26, 2006 and 30 percent from May 26, 2010), September 2013 (that continued a denial of service connection for AAA) and July 2014 (that granted service connection for PTSD, rated 30 percent, effective October 11, 2013) by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), and an August 2016 Decision Review Officer (DRO) decision (that increased the rating for PTSD to 50 percent, effective August 3, 2016). [The September 2013 rating decision also denied TDIU; the Veteran did not appeal that denial.  However, the AOJ resurrected the TDIU claim in a July 2015 supplemental statement of the case (SSOC)].  In December 2015, a Travel Board hearing was held before a Veterans Law Judge, other than the undersigned (who is no longer with the Board); a transcript of the hearing is in the record.  The case was remanded for additional development.  A May 12, 2017 Board letter asked the Veteran to clarify whether or not he desired another Board hearing.  In a May 23, 2017 letter, he indicated that he did not want another Board hearing.  The case is now assigned to the undersigned.  

[The matters of service connection for bilateral upper extremity and bilateral lower extremity peripheral neuropathy were also on appeal before the Board.  An August 2016 rating decision granted service connection for those disabilities, resolving the matters].
The issues of service connection for an AAA, and seeking a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  Prior to May 26, 2010, the Veteran's CAD was manifested by a workload of greater than 7 METs; from May 26, 2010 to June 19, 2013, it was manifested by a workload of between 5 and 7 METs; throughout from June 19, 2013, it is reasonably shown to have manifested by a workload of 3 METs or less; an ejection fraction less than 55 and congestive heart failure (CHF) are not shown.
 
2.  Prior to August 3, 2016, the Veteran's PTSD disability picture was best characterized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to PTSD was not shown; from that date, occupational and social impairment with deficiencies in most areas due to PTSD symptoms is not shown.


CONCLUSIONS OF LAW

1.  The Veteran's CAD warrants staged ratings of no more than 10 percent prior to May 26, 2010, no more than 30 percent from that date to June 19, 2013; and 100 percent from (the earlier effective date of) June 19, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7005 (2017).

2.  Ratings for PTSD in excess of 30 percent prior to August 3, 2016, and/or in excess of 50 percent from that date, are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decisions on appeal granted service connection and assigned a disability rating and effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  August 2012 and July 2015 statements of the case (SOCs) provided notice on the "downstream" issues of entitlement to increased initial ratings.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect.  See Shinseki, 129 S. Ct. at 1696.

At the December 2015 Travel Board hearing, the Veteran was advised of the criteria for establishing entitlement to higher ratings for CAD and PTSD.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Following the hearing the case was remanded for development to assist him in substantiating his claims.  [He was offered, and has declined, another hearing].

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  In September 2013 it was established that there are no available Social Security Administration (SSA) records.  VA cardiac examinations were conducted in May 2010, June 2013 and August 2016.  VA PTSD examinations were conducted in June 2014 and August 2016.  The Veteran has not identified any other potentially pertinent evidence that remains outstanding.  VA's duty to assist is met.  See generally 38 C.F.R. § 3.159 (c)(4).  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 1155; 38 C.F.R. Part 4. 
When the appeal is from the initial rating assigned with a grant of service connection, the severity of the disability during the entire period from the grant of service connection to the present is to be considered.  "Staged" ratings may be assigned for distinct periods when different levels of impairment are shown. Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's CAD has been assigned stated ratings of 10 percent prior to May 26, 2010, 30 percent from May 26, 2010 to August 3, 2016, and 100 percent from August 3, 2016.  A 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or, continuous medication required.  A 30 percent rating is warranted with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute CHF in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction (LVEF) with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic CHF; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Code 7500.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

The Veteran's PTSD has been assigned staged ratings of 30 percent prior to April 6, 2016, and 50 percent from that date under the General Rating Formula for Mental Disorders (General Rating Formula).  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADLs) (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411. 

Ratings for psychiatric disability are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from a psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms listed in the General Rating Formula for Mental Disorders.  Instead, VA must consider all symptoms of a claimant's condition that affect occupational and social function.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)) at 32.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  [Under a revision to the governing criteria during the evaluation period, VA's use of DSM-IV has been superseded by the new DSM-V, which does not incorporate use of the GAF scale to reflect severity of disability.  As the Veteran's claim arose when the prior criteria were in effect, GAF scores may be considered as evidence bearing on the severity of the disability.  38 C.F.R. § 4.126(a).] 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Factual Background

A February 2006 private treatment record notes a heart catherization that revealed 
no new high grade obstruction and a diagnosis of coronary disease.  A left ventricular ejection fraction (LVEF) of 65 percent was also noted. 

A February 2006 private treatment record notes that the Veteran reported angina. The catherization showed no new high grade obstructions.  He responded well to Imdur.  No interventional type lesions were noted, and his symptoms and exercises tolerance improved.  Left ventricular function was normal.  Continued medical therapy and risk factor modification was recommended. 

December 2008 to May 2010 VA treatment records note a continued diagnosis of coronary artery disease status post stent, normal heart examinations, and prescriptions for Nitroglycerine and aspirin.  

An April 2010 echocardiogram showed normal left ventricular size with normal LVEF of 65-75 percent. 

On May 2010 VA heart examination, the Veteran reported a prior catherization that showed vessel disease requiring stents and pain in his shoulder blade region.  He related that another diseased vessel required angioplasty.  He took 325mg aspirin and 60 mg Isosorbide twice daily and 25 mg Metoprolol daily.  On examination, it was noted that the Veteran had oxygen dependent chronic obstructive pulmonary disease (COPD), and although he was able to walk on a treadmill, could not sustain ambulation to fully assess METs.  His estimated workload, in METs, was more than 5 and up to 7.  He reported that he could dress, bathe, feed, and tend to toilet functions himself, lift a 10 pound object to place it on a shelf, and walk a long city block.  He reported that time lost from work was due to COPD.  The examiner noted that there was no CHF, that the heart examination was normal, and that an August 2009 chest X-ray was normal.  The diagnosis was stable CAD with associated ischemic heart disease.  

A July 2010 stress ECG was negative for ischemia.  Myocardial perfusion imaging showed a small, reversible defect involving the apical inferior and apical walls, consistent with ischemia.  The LVEF was 67 percent. 

An August 2010 nuclear stress test showed small apical reversible defect.  The Veteran reported he had not had any chest pain in the prior two months.  The chest pain he reported in June 2010 was atypical and different from angina pain which was usually a radiating left-sided chest pressure.  The dosage of Metoprolol was increased. 

A November 2010 private treatment record notes that the provider had been treating the Veteran for a history of CAD and dyspnea on exertion.  He noted that the dyspnea had recently worsened.  A nuclear stress test completed the previous year showed apical ischemia.  A left heart catherization showed a severe proximal left arterial descending lesion that was successfully treated with drug eluting stents.  The other arteries were widely patent.  The right heart catherization was within normal limits.  A normal LVEF estimated at 55-65 percent was noted. 

A December 2010 private treatment record notes that the CAD was stable since angioplasty the previous month, with no angina or CHF noted.  Plavix and Pepcid were prescribed.  

A September 2011 cardiac catheterization showed mild-to-moderate diffuse non-obstructive CAD, widely patent stents, and normal left ventricle systolic function. 

A November 2011 private treatment record notes that the Veteran reported that he was doing well, with no angina or CHF noted.  He was to continue on Plavix and aspirin.

An April 2012 private treatment record notes that the Veteran reported that he was doing well, and had no chest pain other than one spell the prior month.  He sought treatment at the chest pain center; testing showed that his pain was atypical, and he was discharged. 

A November 2012 private treatment record notes that the Veteran's CAD was stable, with no angina or CHF noted. 

March 2013 private treatment records note that a normal stress test the week prior to the appointment showed atypical chest pain.  A stress ECG was negative for ischemia.  The calculated LVEF was 67 percent. 

At an April 2013 Decision Review Officer (DRO) hearing the Veteran reported that he did not have much chest pain and that he kept Nitroglycerine with him at all times. 

On June 19, 2013 VA heart examination, the examiner noted that CHF was not shown, heart sounds were normal, and there was no cardiac hypertrophy or cardiac dilatation.  On an interview based METs test, the Veteran reported that he experienced dyspnea with a METs level of 1-3 when engaging in activities such as eating, dressing, and slow walking.  The EKG was normal.  The examiner noted that COPD and sleep apnea affected the Veteran's METs level.  [The examiner also opined that the Veteran's heart condition did not impact his ability to work].  
An August 2013 chest X-ray showed that the Veteran's heart was not enlarged.

March 2014 to June 2016 private mental health treatment records essentially note that the Veteran interacted well with peers, participated in the weekly group sessions, and did not report suicidal or homicidal ideation. 

April 2014 private mental health treatment records note that the Veteran's symptoms included nightmares 2-3 times per week, daily anxiety, intrusive
thoughts, distorted beliefs about the world and people in it, exaggerated startle response, and hypervigilance.  He also endorsed irritability, being quick to anger, isolating and avoidant behaviors, and feelings of detachment and mistrust of others.  His strengths included a supportive family system, and his liabilities were financial stress, chronic physical diseases, and emotional disorders. 

On June 2014 PTSD examination, the Veteran reported that his marriage was good and that he had good relationships with his daughter and sisters.  He reported that he had coffee with friends each morning, went to the American Legion, watched TV, and sat on the porch.  His financial situation and serious health issues limited activities.  He reported that when he worked, he worked all the time and did not develop hobbies.  He reported nightmares related to military trauma.  He retired in 2011 after 36 years of owning and operating a convenience store.   

On mental status examination, the Veteran's memory appeared grossly intact, and he denied delusions, panic attacks, hallucinations, and suicidal and homicidal ideation.  He denied pervasive depression, but reported he was irritable at times (impulse control was adequate as he had not had any physically violent outbursts).  He reported periodic anxiety and hypervigilance when out in public or crowded situations.  He liked to sit with his back to a wall, tried to avoid large crowds, disliked having others behind him, and at night would "check his perimeter" when up for bathroom trips.  He reported trauma-related nightmares 1-2 times per week; he had periodic upsetting intrusive trauma memories triggered by things such as helicopters, Asians and current wars.  He avoided talking of trauma, war movies, fireworks shows, and Asian restaurants.  He denied hyperstartle effect and, in fact, showed little reaction to loud sudden noises outside the examination room window.  His concentration appeared adequate.  He reported sleep of 5-7 hours a night.  The examiner noted that the Veteran's sleep apnea and frequent trips to the bathroom also affected his sleep.  He reported he felt tired in the daytime (also likely related to many health problems) and might rest but did not sleep in the daytime.  The examiner indicated that the Veteran's occupational and social impairment with regard to all mental diagnoses was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He opined that there seemed to be no evidence that any PTSD symptoms significantly impaired job functioning or ability to work, and current PTSD symptoms seemed relatively mild and would in no way significantly interfere with gainful employment.  He also noted that the Veteran had no mental health treatment history until about 2 months prior to the examination. 

A September 2014 therapist statement notes that he had been treating the Veteran since May 2014, and that the Veteran regularly attended a weekly support and therapy group.  The therapist noted that the Veteran's symptoms included  nightmares, flashbacks, intrusive thoughts, anger, rage, anxiety, depression, confusion, lack of concentration, hypervigilance, exaggerated startle response, avoidant behavior, and social isolation.  He reported that the Veteran's overall condition had continued to deteriorate, any gains in coping ability had been punctuated by setbacks, and his depression had deepened to the point of despair with greater social isolation. 

On August 3, 2016 VA heart examination, the Veteran reported chronic shortness of breath and 15 minutes of angina once a week.  He took Metoprolol, nitroglycerin and aspirin.  The examiner noted that the Veteran had not had a myocardial infarction or CHF.  Heart sounds were normal and there was no peripheral edema or cardiac hypertrophy or dilatation.  An interview-based METs test found a workload of 1-3 METs .  The examiner noted that the Veteran had multiple conditions that significantly affected his METs including, but limited to: severe COPD, obesity, peripheral neuropathy, musculoskeletal pain, and deconditioning.  Myocardial perfusion testing in 2013 and 2014 and an echocardiogram in 2011 revealed LVEF values that ranged from 55-70 percent, supporting normal ejection fraction status at the time of testing.  He further explained that, of the concurrent medical conditions, the one most likely affecting the major portion of his METs level was the severe COPD.  He noted that the Veteran ambulated using a portable oxygen tank for that condition.  

On August 2016 VA PTSD examination, the Veteran reported that he regularly went out for breakfast in the morning, but no longer chatted with friends at the restaurant; he preferred to take his food home and eat in front of a TV.  He continued to attend weekly PTSD group meetings at the American Legion, and if it was not too hot, he cut the grass.  He had been on constant oxygen since 2010 and had an aortic aneurysm which caused him some anxiety.  He reported that his wife slept in a separate room because he got up frequently during the night, and they tended to stay in separate parts of the house during the day.  He had a good relationship with a daughter who lived nearby and his two sisters.  His relationship with a granddaughter was recently a little strained because she "talked back to him."  Prazosin was prescribed.  The examiner indicated that the Veteran's occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  

On mental status examination, it was noted that the Veteran's grooming and hygiene were good, and he was dressed in casual, clean attire, which was appropriate for the setting.  His mood was irritable and stressed, and his affect was mood congruent.  His psychomotor activity level was within normal limits.  His receptive and expressive speech were within normal limits, and his thought processes appeared to be logical and goal directed.  His reality testing was good, and he denied having delusions or hallucinations.  His intellectual functioning appeared to be within the average range, and his insight and judgment were good. He denied suicidal or homicidal ideation, (and it was noted that there were no safety concerns at the time of the interview).  The examiner noted that the Veteran's PTSD  (and other mental health) symptoms had worsened since his initial VA examination two years earlier.  The examiner indicated that the Veteran's occupational and social impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with reduced reliability and productivity.  

Analysis

Coronary Artery Disease

Prior to May 26, 2010

Prior to May 26, 2010, the Veteran's CAD is shown to have been manifested by a workload greater than 7 METs, consistent with the 10 percent rating assigned.  There was no evidence of cardiac hypertrophy or dilatation.  Echocardiograms showed normal left ventricular size with normal LVEF of 65-75 percent.  The criteria for a 30 percent (or higher) rating were not met. 

From May 26, 2010 

From May 26, 2010 to June 19, 2013, the Veteran's CAD was shown to be manifested by an estimated workload of between 5 and 7 METs (found on May 2010 VA examination).  Notably, because of coexisting disabilities (COPD and apnea), stress testing could not be completed. A July 2010 stress test found the LVEF to be 67 percent, and a November 2010 private treatment noted a normal LVEF of 55-65 percent.  CHF was not noted during this period.  A rating in excess of the 30 percent assigned was not warranted.

However, the Board finds that throughout from (the earlier effective date of) June 19, 2013, the Veteran's CAD is reasonably shown to have been manifested by a workload of 3 METs or less warranting a 100 percent rating under Code 7005.  On June 2013 VA examination, the examiner noted that the Veteran was unable to participate in a treadmill stress test (due to coexisting disabilities, primarily COPD).   On interview based METs test, a METs level of 1-3 was found (similar to the finding on August 2016 examination, which was the basis for the AOJ award of a 100 percent rating).  The Board acknowledges that there are now other indicia of worsening of the CAD.  On August 2016 VA examination (in comparison to the June 2013 VA examination), to include diagnostic testing noting a decline in ejection fraction (on June 2013 VA examination it was 67 percent, and on August 2016 VA examination it was 55-65 percent), and on June 2013 echocardiogram,  the heart wall motion was normal, whereas on August 2016 echocardiogram it was noted to be abnormal.  In the August 2016 DRO decision, the adjudicator noted that since it was not possible to separate the effects of the non-service-connected conditions from those of a service-connected disorder, reasonable doubt should be resolved in the Veteran's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  That same reasoning applies to the interview based METs testing on June 19, 2013 examination. 

PTSD

The Board finds that throughout prior to August 3, 2016, the Veteran's PTSD most closely approximated a disability picture consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as contemplated by the criteria for the 30 percent rating assigned.  The disability picture presented does not reflect or suggest occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating.  His symptoms included: anxiety, sleep impairment, mild depression, and suspiciousness.  These symptoms, and related impairment, are not of a severity consistent with the types of symptoms that warrant a 50 percent rating.  The evidence does not show flattened affect, circumlocutory speech, panic attacks, difficulty understanding commands, impairment of short and long-term memory, impaired judgment, impaired abstract thinking, disturbances of mood, difficulty establishing and maintaining social relationships, or any other symptoms of similar nature and severity.  The Board notes the September 2014 therapist statement that included assertions that the Veteran's condition had continued to deteriorate and that his depression had deepened to the point of despair.  However, that statement is conclusory and not supported by contemporaneous treatment records, to specifically include those from March 2014 to June 2016.  While the record suggests some anxiety and suspiciousness, the Veteran was able to tend to activities of daily living, partake of breakfast with friends, and maintain good relationships with his wife, daughter, and sisters.  The evidence of record simply does not show that his PTSD disability resulted in  occupational and social impairment with reduced reliability and productivity.
The Board further finds that from August 3, 2016, the Veteran's PTSD disability picture is best characterized as only approximating occupational and social impairment with reduced reliability and productivity (the degree of functional impairment contemplated by the 50 percent rating assigned).  The disability picture presented does not reflect or suggest that due to psychiatric disability the Veteran has had deficiencies in most areas (so as to warrant a 70 percent rating).  His symptoms included: anxiety, sleep impairment, some difficulties with social relationships, and disturbances of motivation and mood.  He reported some difficulty with his wife (due to impaired sleep and separate interests) and a granddaughter (who talked back), and that he had stopped eating breakfast with friends (because he preferred to eat at home, watching television).  He continued to visit the American Legion hall, and cut his grass (when able to do so in light of physical restrictions).  Such symptoms do not reflect deficiencies in most areas, and are not of a severity consistent with the criteria for a 70 percent rating.  Notably, the Veteran has consistently exhibited good social behavior, maintained good family relations, and tends to activities of daily living himself (to the extent possible in light of his physical limitations).

The Veteran has not alleged any symptoms that are not reflected in the schedular criteria for the staged 30 and 50 percent ratings assigned.  The effects of his PTSD disability are fully contemplated by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 100 percent rating for CAD is granted from (the earlier effective date of) June 19, 2013, subject to the regulations governing payment of monetary awards.

Ratings for CAD in excess of 10 percent prior to May 26, 2010, and in excess of 30 percent from May 26, 2010, to June 19, 2013, are denied. 

Ratings for PTSD in excess of 30 percent prior to August 3, 2016, and in excess of 50 percent from that date are denied.


REMAND

On August 2016 VA heart examination the examiner opined that the Veteran's AAA was less likely than not caused or aggravated by his CAD.  He explained that current medical evidence suggests that atherosclerosis serves as a starting process for both aortic aneurysms and CAD.  In October 2013 a private provider opined that the Veteran's AAA was likely due to atherosclerosis (which is a hardening of the wall of the artery, that would weaken the wall of the artery and lead to an aneurysm formation).  The opinion on August 2016 examination does not adequately address whether the atherosclerosis may be distinguished from the service-connected CAD, and therefore is inadequate to properly address a secondary service connection theory of entitlement to service connection for AAA.  Further medical guidance is necessary.  

The claim for TDIU is inextricably intertwined with the appeal seeking service connection for AAA, and consideration of that matter must be deferred pending resolution of the medical opinion for atherosclerosis. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to an internist or cardiologist for review and an advisory medical opinion regarding the likely etiology of his atherosclerosis.  Based on a review of the record, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's atherosclerosis part and parcel of his service connected CAD or a separate and distinct entity (with no relationship to the Veteran's service-connected ischemic heart disease). 
The opinion must include rationale that discusses the medical principles involved.  

2.  The AOJ should then review the record and readjudicate the remanded claims (TDIU prior to August 3, 2016 in light of the determination on the claim of service connection for AAA and the Board's grant of an earlier effective date for a total rating for CAD) .  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


